Case 1:21-cr-20383-KMM Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of KS
                                                                              7


                                                                                      Jul 20, 2021
                          UM TED STA TES DISTR IC T C O UR T
                          SO U TH ER N DISTRIC T O F FLO R ID A
                    21-20383-CR-MOORE/LOUIS
                      Case N o.
                                46U.S.C.j70506(b)
                                46U.S.C.j70503(a)(1)
                                46U.S.C.j70507(a)
                                21U.S.C.j853


 U NITED STA TE S O F AM ERIC A

 VS.


 PABLO ANTOM O GUERRERO MARQUEZ,
 EN ER CO R TES R O DW G U EZ,and
 LEO N EL GA R CLK CA BE ZA ,

                      D efendants.
                                                   /

                                       IN D ICTM EN T

        The Grand Jury chargesthat:

                                          CO U N T I

        Begitm ing on an Imknown dateand continuingthrough on oraboutJuly 8,2021,upon the

 high seasandelsewhereoutsidethejmisdictionofanyparticularStateordistrict,thedefendants,
                       PABLO ANTONiO GUERRERO MARQUEZ,
                            EN ER CO R TE S R O DW G U E Z ,and
                              LE O NE L G A RC IA C AB EZA ,

 did knowingly and willfully combine,conspire,confederate and agree with each otherand with

 other persons know n and llnknow n to the Grand Jury, to possess w ith intent to distribute a

 controlled substancewhileon board avesselsubjectto thejmisdiction oftheUnited States,in
 violation ofTitle46,UzlitedStatesCode,Section70503(a)(1);a11inviolation ofTitle46,United
 StatesCode,Section 70506(b).
Case 1:21-cr-20383-KMM Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 7



        W ith respect to a11 defendants, the controlled substance involved in the conspiracy

 attributable to them as a result of their own conduct,and the conduct of other conspirators

 reasonablyforeseeabletothem,isfive(5)lcilogrnmsormoreofamixtureandsubstancecontaining
 adetectablenmotmtofcocaine,inviolationofTitle46,UrlitedStatesCode,Section 705064a)and
 Title21,Uzlited StatesCode,Section 960(b)(1)(B).
                                               COUNT Z

        On oraboutJuly 8,2021,upontheltighseasandelsewhereoutsidethejudsdictionofany
 particlzlarState ordistrict,the defendants,

                        PABLO ANTONIO GUERRERO M ARQUEZ,
                              EN ER C OR TE S R O D W G U E Z ,and
                                LE O N EL G A RC IA CA BEZA ,

 did knowingly and intentionally possesswith intentto distribute a controlled substance wllile on

 boardavesselsubjecttothejurisdictionoftheUnitedStates,inviolationofTitle46,UrlitedStates
 Code,Section 70503(a)(1)andTitle18,UlzitedStatesCode,Section2.
        Pursuantto Title46,United StatesCode,Section 705064$ and Title21,United States
 Code,Section 960(b)(1)(B),itisfurtherallegedthatthisviolation involvedfive(5)kilogrnmsor
 more ofamixtureand substance containing a detectableam ountofcocaine.

                                FO R FEITUR E A LLEG A TIO N S

               TheallegationsofCounts1and2 oftllisIndictmentarere-alleged and incorporated

 herein foxthepurpose ofalleging criminalforfeitm eto theUnited StatesofAm erica ofproperty

 in which the defendants,PABLO M TONIO GUERRERO M ARQUEA ENER CORTES
 R O DR IG U EZ,and LEO M L G AR CIA C A BE ZA ,have an interest.

        2.     Upon conviction ofaviolation of,oraconspiracy toviolate,Title46,UnitedStates

 Code,Section 70503,asalleged in Counts 1and 2 ofthisIndictm ent,the defendantsshalleach

                                                  2
    Case 1:21-cr-20383-KMM Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 7




     forfeittotheUnitedStatesanypropertydescribedinTitle21,United StatesCode,Section 881(a)
     thatisused orintended forusetocom mit,orfacilitatethecomm issionof,such violation,ptlrsuant

     toTitle46,UnitedStatesCode,Section70507(a).
              A1lptlrsuanttoTitle46,UnitedStatesCode,Section70507(a),andtheprocedmessetforth
     atTitle 21,United StatesCode,Section 853 asm ade applicableby Title 28,United StatesCode,

     Section2461(c).
                                                     A TRU E BILL




                                                     FOM PER SON

                                      '
                                     .

                             V
                                          :
     /7 A N TON I G N ZALEZ
     A CTECG U NITED STA TES A TTORN EY



W         z
                        W .
    r y vox N E Ro o m Gu Ez.scm clt
      A SSISTAN T U N ITED STA TES A TTOM EY




                                                 3
   Case 1:21-cr-20383-KMM Document 1 Entered on FLSD Docket 07/21/2021 Page 4 of 7
                                             UNITED STATESDISTRICT COURT
                                             SOUTH ERN DISTRICT OF FLO RTDA

   W TED STATESOFW             W CA                      CASE NO .
   V.
   PabloAntonio Guerrero Marquez,etaI.                   CERTIFICATE OF TR IAL ATTO RNEY*
                                                         Superseding CaseInformation:
                                Defendants/
     CourtDivision:tselectone)                           Newdefendantts) I-IYes S No
    rZ-Miami N KeyWest N FTL                             Numberofnewdefendants
    N WPB N FTP                                          Totalnumberofcounts
         1. 1havecarefully consideredtheallegationsoftheindictm ent,thenum berofdefendants,thenum berofproh ble
            witnessesandthelegalcom plexitiesoftheIndictm ent/lnformation attachedhereto.
         2.Inm aware thattheinform ation suppliedonthisstatem entwillberelieduponbytheJudgesofthisCoul' tin
            settingtheircalendarsand scheduling crim inaltrialstmderthem andateoftheSpeedyTrialAct,
            Title28 U.S.C.Section 3161.
        3.Interpreter:(YesorNo)Yes
           Listlanguageand/ordialect Spanish
        4. Thiscase willtake 5 daysforthepartiestotry.
        5. Ple%echeck appropriatecategory andtypeofoffense listedbelow:
              (Checkonlyone)                          (Checkonlyone)
         1 0to5days              nz                   Petty             (7I
         11 6to10days            r7                   Minor             E7
         l1l 11to20days          (1                   Misdemeanor       L
         IV 21to60days           grl                  Felony            rz
         V 61daysandover         r1
        6.HasthiscasepreviouslybeentsledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                                   CaseNo.
           (Attach copyofdispositiveorder)
           HasacomplaintbeenGledinthismatter? (YesorNo) No
           lfyes:M agistrateCase No.
           Related m iscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU.S.Attorney'sOffice priorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom am atterpending intheN orthern RegionoftheU.S.Attorney'sOfsce priorto
           August8,2014(M ag.JudgeShaniekMaynard?(YesorNo) No
        9. Doesthiscase originatefrom am atterpending intheCentralRegion oftheU .S.Attorney'
                                                                                           sOfficepriorto
           October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No



                                                                     Yvonne Rodriguez-schack
                                                                     AssistantUni
                                                                                ted States Attorney
                                                                     FLA BarNo.      794686
*penaltySheetts)attachd                                                                               REV 3/19/21
Case 1:21-cr-20383-KMM Document 1 Entered on FLSD Docket 07/21/2021 Page 5 of 7




                            U M TED STATES DISTRICT CO UR T
                            SO U TH ERN D ISTR IC T O F FLO RIDA

                                        PENALTY SH EET

  oefendant'sName: PABLO ANTONIO GUERRERO G RQUEZ
  C ase No:


   Cotm t#:1
   Conspiracytopossesswithintenttodistributecocainewhileonboardavesselsubjecttothe
   jurisdictionoftheUnitedStates.
   Title46,UnitedStatesCode,Section70506*)
   *M ax.Penalty: Life lmprisonm ent

   Cotmt#:2
   Possessionwithintenttodistributecocainewhileonboardavesselsubjecttothejurisdictionof
   the United States.
  Title46,UnitedStatesCode,Section70503(a)(1)
   *M ax.Penalty: Life Im prisonm ent




   *R efersonly to possible term ofincarceration does notinclude possible fines,restitution,
                                                ,
            specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20383-KMM Document 1 Entered on FLSD Docket 07/21/2021 Page 6 of 7




                            IJN ITED STATES DISTRICT CO URT
                            SO UTH ERN D ISTRICT O F FLOR ID A

                                       PEN ALTY SH EET

  D efendant'sN am e: EN ER CORTES RODRIGU EZ

   Case No:

   Count#:1
   Conspiracytopossesswith intenttodistributecocainewhileonboardavesselsubjecttothe
   jurisdictionoftheUnitedStates.
   Title46,UnitedStatesCode,Section70506419
   *M ax.Penalty: Life lmprisonm ent

   Cotmt#:2
   Possessionwithintenttodistributecocainewhileonboardavesselsubjecttothejurisdictionof
   the United States.
  Title46,UnitedStatesCode,Section70503(a)(1)
   *M ax.Penalty: LifeImprisonment




   *R efersonly to possible term ofincarceration, doesnotinclude possible fines,restitution,
            specialassessm ents,parole term s,or forfeituresthatm ay beapplicable.
Case 1:21-cr-20383-KMM Document 1 Entered on FLSD Docket 07/21/2021 Page 7 of 7




                            UNITED STATES DISTRICT COU RT
                            SO UTH ER N DISTRICT O F FLO RIDA

                                        PENALTY SHEET

   D efendant'sN am e: LEON EL GARCIA CABEZA

   C ase No:

   Cotm t#:1
    Conspiraoytopossesswithintenttodistributecocainewhileonboardavesselsubjecttothe
   jurisdictionoftheUnitedStates.
    Title46 UnitedStatesCode,Section705064b)
   *M ax.Penalty: Life lmprisonm ent

   Count#:2
   Possessionwithintenttodistributecocainewhileonboardavesselsubjecttothejurisdictionof
   the United States.
   Title46,UnitedStatesCode,Section70503(a)(1)
   *M ax.Penalty: Life lm prisonm ent




   *R efersonly to possible term ofincarceration does notinclude possible llnes,restitution,
                                                ,
            specialassessm ents,parole term s,or forfeituresthatm ay beapplicable.
